Appeal by defendants from an order denying motion to' dismiss plaintiffs’ complaints to recover upon fire insurance policies or in the alternative to make the complaints more definite and certain. The complaints disclose that the actions are brought upon the theory that plaintiffs have fully complied with all provisions of the policy except as to an appraisal, and that the policy provision as to appraisals had been waived by the defendants by their refusal to appoint appraisers to work with the plaintiffs’ appraisers. Order affirmed, with $25 costs in one action. All concur.